Citation Nr: 0004877	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-40 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The appellant had active military service from March 1948 to 
December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the U.S. Department of Veterans 
Affairs (VA) regional office (RO) in New Orleans, Louisiana.  
In May 1998, the case was remanded for due process 
consideration of new rating criteria.  The RO complied with 
the remand, and the case was returned to the Board.

Unfortunately, remand is again necessary, as the veteran 
submitted a statement to the RO in December 1999 stating that 
he had recently been treated by VA Medical Center Shreveport, 
Louisiana, for his heart disease.  VA medical records are 
constructively part of the record before the RO and the 
Board, and the appellant has asserted treatment for a 
condition in issue.  Accordingly, while the Board sincerely 
regrets the additional delay, the case is remanded for the 
following:

1.  Obtain and associate with the claims 
file the veteran's VA treatment records 
from VAMC Shreveport, Louisiana, from 
August 1998 to the present, to include 
any inpatient hospitalization records.  
All medical records maintained are to be 
requested.  Associate all records 
received with the claims file.

2.  Thereafter, readjudicate the 
veteran's claim for an increased 
evaluation, considering all evidence of 
record.  If the veteran's claim remains 
denied, provide him and his 
representative a supplemental statement 
of the case, and accord an appropriate 
period of time to respond.

Thereafter, the case is to be returned to the Board, if 
otherwise in order, following appropriate appellate 
procedure.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




